DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 11/30/22, Applicants elected CD27 and tofacinitib citrate as the species. However, upon further consideration, all species have been examined.

B.	Claims 1-30 are pending and are the subject of this Office Action.





2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.





3. Claim Objections
A.	Claim 1 is objected to since it should recite “area under the curve”.

B.	The syntax of claims 1 and 20 could be improved. For example, in claim 1, it appears that subjects received the anti-TNF therapy with an area under (the) curve, as opposed to the area under (the) curve referring to the prediction. Claim 20 is similar regarding “an accuracy of at least about 90%”.



4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
A.	Claims 1-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating RA subjects with an alternative to anti-TNF therapy, does not reasonably provide enablement for doing so based on the breadth of predictive factors. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to the claimed treatment method being able to distinguish between responders and non-responders and with an AOC of at least about 70%. In other words, claims 1 and 20, for example, do not indicate what is being measured in order to differentiate between the two sets of subjects. Given this, it is also not understood to what “AOC” refers. Applicants only provide guidance and working examples of the genes in claim 2. Other than this, no guidance or working examples are provided with regard of how to differentiate between these two groups. Claim 10, for example, recites a neural network and random forest; however, these do not aid in identifying what is actually being measured. With regard to, for example, claims 2, 8, 9, 12, 16, 19, 21, 27 and 28, though “genes” are recited, and claims 2 and 21 do recite specific genes, there is no guidance as to what levels (or a general increase or decrease in expression) would indicate responders vs non-responders. Furthermore, it is not predictable to one of ordinary skill in the art what factor would be predictive of responders vs. non-responders. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
B.	Claim 6 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating subjects using the recited therapies, does not reasonably provide enablement for co-stimulation blockade. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The breadth is excessive regarding the scope of molecules/proteins that could be involved in such a blockade as well as the compounds that can be used to block these molecules/proteins. Applicants have provided guidance and working examples of anti-CD20, JAK and anti-IL6. However, “co-stimulation blockade” is not limited to these and it is not predictable as to what the genus of molecules/proteins is which can be blocked in order to treat RA.


C.	Claims 26 and 30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an NPV of 0.85 and a TNR of 0.61 (paragraph [0184]), does not reasonably provide enablement for higher values for either of these parameters. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The breadth is excessive regarding the scope of an NPV above 0.85 and a TNR of above 0.61. This would seem to indicate that the machine learning algorithm can potentially predict 100% of non-responders. Applicants have provided guidance and working examples that their machine learning can perform such as task, nor is it predictable based on the data in the specification that this is possible. 




5. Claim Rejections - 35 USC § 112(a) – written description
	Claims 1, 5-11, 20 and 22-30 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The only genes shown to be indicative of responders vs. non-responders are recited in, for example, claim 2. The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what other genes would be indicative of distinguishing between responders and non-responders. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the genes in claim 2, alone. are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.

	



	
6. Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 7-12, 14-23, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11-14, 19, 20, 24 and 34 of U.S. Patent No. 11,456,056 (17/517,521). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to essentially the same subject matter. The only major difference being that the patent is drawn to treating, with anti-TNF therapy, RA subjects shown to be responsive to anti-TNF therapy, whereas the instant claims are drawn to treating, with an alternative therapy, RA patients shown to not be responsive to anti-TNF therapy. However, it would have been obvious, if RA patients were not responding to anti-TNF therapy, they could have been administered any known alternative to anti-TNF therapy.
It is noted that the claims in the patent are essentially grouped into similar sets. Therefore, for clarity, essentially repetitive claims from the patent are not included below, but can easily be identified based on the near-identical language of each set of patent claims.
Instant claims 1-4, 12, 15, 19, 21-23 are met by patent claims 1-6 and 8. Instant claims 7 and 26 are met by patent claim 11. Instant claims 8-10, 16, 17, 27-29 are met by patent claims 12-14, 19 and 20. Instant claims 11 and 18 are met by claim 24. Instant claim 14 is met by patent claims 3 and 8. Instant claims are met by claims 19 and 20. 
Regarding instant claim 20, though “90%” is not taught, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955). Instant claim 30 is met by patent claim 34.


B.	No rejection is being made over U.S. Patent No. 11,195,595 since, even though the genes of instant claim 2 are recited in patent claim 6, there is no indication that these genes are involved in prediction, only that they are being measured.





7. Conclusion
	No claim is allowable.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647